               Case 3:21-cv-00370 Document 23 Filed 07/08/21 Page 1 of 1 PageID #: 547

                                  District Judge Daybook Entry

            United States District Court - Southern District of West Virginia at Huntington
 Date: 7/8/2021                   Case Number 3:21-cv-00370

 Case Style                 Milan Puskar Health Right vs. Crouch
 Type of hearing            Preliminary Injunction Hearing
 Before the Honorable: 2514-Chambers
 Court Reporter             Kathy Swinhart                                Courtroom Deputy Terry Justice
 Attorney(s) for the Plaintiff or Government
 Loree Stark
 Attorney(s) for the Defendant(s)
 Michael Carey, David Pogue
 Law Clerk                  Katie Rice
 Probation Officer

                                                      Court Times

  Start Time         Stop Time                                     Court Time Description

    1:00 PM           3:53 PM                  Court actively conducting trial proceedings/Contested proceedings


Court actively conducting trial proceedings/Contested proceedings 02:53


                                                     Courtroom Notes

Hearing scheduled to commence: 1:00 p.m.
Hearing commenced: 1:00 p.m.

Preliminary Injunction hearing.
Plaintiffs' 1st witness, Laura Jones, sworn & examined.
Defendant's 1st witness, Jolynn Marra, sworn & examined.

Argument.

Matter taken under advisement.
Injunction continued.

Adjourn: 3:53 p.m.
